DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 10/13/2020.  Claims 1-24 and 26 are pending.  Claims 1-6, 10-18 and 22-24 have been amended.  Claim 25 has been canceled.  Claim 26 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 10-14, 22-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.

4.	Claims 1, 14 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


	At step 2A, prong two, the judicial exception is not integrated into a practical application.  For example, claim 1 additionally recites “A processor comprising: fetch circuitry to fetch an instruction; decode circuitry to decode the fetched instruction having fields to specify an opcode and locations of a two-dimensional source matrix comprising M x N elements and a destination, the opcode to indicate execution circuitry”, “when the opcode is a first value”, “when the opcode is a second value, and store indications of locations of discovered duplicates in the destination; and the execution circuitry to execute the decoded instruction as per the opcode.”  Similar to claim 1, claim 14 additionally recites “A method to be executed by a processor, the method comprising: 
	The limitations which claim “A processor comprising: fetch circuitry to fetch an instruction; decode circuitry to decode the fetched instruction having fields to specify an opcode and locations of a two-dimensional source matrix comprising M x N elements and a destination, the opcode to indicate execution circuitry”, “when the opcode is a first value”, “when the opcode is a second value”, and “executing, using the execution circuitry, the decoded instruction as per the opcode” recite at a high-level of generality a generic processor which can be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 
	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claim “A processor comprising: fetch circuitry to fetch an instruction; decode circuitry to decode the fetched instruction having fields to specify an opcode and locations of a two-dimensional source matrix comprising M x N elements and a destination, the opcode to indicate execution circuitry”, “when the opcode is a first value”, “when the opcode is a second value”, and “executing, using the execution circuitry, the decoded instruction as per the opcode” can be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  In particular, the above cited limitations are well-understood, routine and conventional, for example paragraph [0143-0144, 0275-0297, 0316 and 0351]: discuss a processor core which supports well-known instruction set architectures such as x86, as well as instruction sets from ARM and MIPS; as well as describing instruction fields which include opcodes and locations of source and destination operands.  Further, the prior art reference Nair, PGPUB No 2006/0101245, 

5.	Dependent claims 10-13, 22-23 and 26 do not aid in the eligibility of the respective independent claim.  For example, claims 10-13, 22-23, and 26 merely provide further embellishments of the limitations recited in the respective independent claims.  For example similar claims 10-13, 22-23 and 26 further recite an similar limitations recited in the independent claims such as “discover only row-wise duplicates in the two-dimensional source matrix or only column-wise duplicates in the two-dimensional source matrix” or “wherein the instruction further has fields to specify one or more of M dimension or N dimension”, and therefore the claims are also ineligible.  Thus, dependent claims 10-13, 22-23 and 26 are also ineligible.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 10-11, 22-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	 In regards to claim 10, the limitation “discover only row-wise duplicates in the two-dimensional source matrix when the opcode is the second value” lacks clarity.  The limitation lacks clarity because claim 10, is dependent upon claim 1, and independent claim 1 states “when the opcode is a first value and discover only row-wise duplicates in the two-dimensional source matrix or only column-wise duplicates in the two-dimensional source matrix when the opcode is a second value”, therefore claim 10 includes the above limitation.  It is unclear how “the opcode” being a second value causes the discovering of only row-wise duplicates and of column-wise duplicates; does an opcode of “a second value” cause both row and column wise duplicates to be discovered or are the opcode values different for row-wise and column-wise duplicate discovery?  If the applicant intends the latter, the examiner suggest amending the claim to “discover only row-wise duplicates in the two-dimensional source matrix when the opcode is a third value”.
	Claim 22 is similarly rejected on the same basis as claim 10 above.
when the opcode is a first value and discover only row-wise duplicates in the two-dimensional source matrix or only column-wise duplicates in the two-dimensional source matrix when the opcode is a second value”, therefore claim 11 includes the above limitation.  It is unclear how “the opcode” being a second value causes the discovering of only row-wise duplicates and of column-wise duplicates; does an opcode of “a second value” cause both row and column wise duplicates to be discovered or are the opcode values different for row-wise and column-wise duplicate discovery?  If the applicant intends the latter, the examiner suggest amending the claim to “discover only column-wise duplicates in the two-dimensional source matrix when the opcode is a third value”.
	Claims 23 and 26 are similarly rejected on the same basis as claim 11 above.

Allowable Subject Matter
10.	Claims 1, 10-14, 22-24 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and/or 35 U.S.C 101 rejections, set forth in this Office action.

11.	 Claims 2-9 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	Applicant’s arguments, see pages 8-10 of the remarks filed on 10/13/2020, with respect to the previous 112 and 103 rejections have been fully considered and are persuasive.  Therefore the previous 112 and 103 rejections have been withdrawn. 

13.	However, upon further consideration and in light of the newly amended claims, a new ground(s) of rejection is made in view of 35 USC 101 for the independent claims 1, 14 and 24.  Therefore, the dependent claims 2-9 and 15-21 remain objected to for at least being dependent upon the rejected claims 1, 14 and 24 above.  While, dependent claims 10-13, 22-23 and 26 remain rejected for at least being dependent upon claims 1, 14 and 24 above.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yadavalli, PGPUB No.:  2019/0250915 for teaching a matrix instruction which generally can be used to indicate and perform compare or count operations on rows and/or columns of a matrix (see [0049 and Figs. 3C-4]).  However, reference does not teach discovering of rows or columns only based on an opcode value.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183